Exhibit 10.11
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) dated and effective as of December 29,
2009 (the “Effective Date”), between Enable Holdings, Inc., a Delaware
corporation, together with its affiliates, subsidiaries, successors and assigns
(the “Company”) and Miguel A. Martinez, an individual (the “Executive”).  This
Agreement shall not be effective in any respect if the Company does not
successfully complete the $3,750,000 private placement of the Company’s Series 1
Preferred Stock which it is undertaking immediately prior to the Effective Date.
 
17.           Employment Period.  As of the Effective Date, the Company shall
employ the Executive, and the Executive agrees to be employed by Company in the
position of Chief Financial Officer in accordance with the terms and subject to
the conditions of this Agreement, commencing on the Effective Date and
terminating on the day which is the second anniversary of the Effective Date,
unless terminated in accordance with the provisions of Section 11, in which case
the provisions of Section 11 shall control (the “Term”). Upon expiration of the
Term and thereafter, it shall automatically renew itself and continue in full
force and effect from year to year unless written notice of election not to
renew, or written notice of election to modify any provision of this Agreement,
is given by one party, and received by the other not later than 60 days prior to
the expiration of this Agreement or any extension hereto.
 
The Executive and the Company affirm and acknowledge that the Executive shall be
employed by the Company as an employee at will and shall be treated as such an
employee at will is so treated under the laws of the State of Illinois.
 
The Executive affirms that, except as otherwise set forth herein, no obligation
exists between the Executive and any other entity which would prevent or impede
the Executive’s immediate and full performance of every obligation of this
Agreement.
 
18.           Position and Duties.  During the Term of the Executive’s
employment hereunder, the Executive shall continue to serve in, and assume
duties and responsibilities consistent with, the position of Chief Financial
Officer.  The Executive agrees to devote his working time, as set forth in
Section 4 hereof, utilizing his skill, energy and best business efforts on
behalf of the Company.  Notwithstanding anything to the contrary contained
herein, upon written notice to the Board of Directors (the “Board”) the
Executive may hold officer and non-executive director positions (or the
equivalent position) in or at other entities not inconsistent with the best
interests of the Company so long as the Board has not provided Executive written
notice that it has determined that such activities will interfere with his
ability to perform his duties and responsibilities hereunder.
 
19.           No Conflicts.  The Executive covenants and agrees that for so long
as he is employed by the Company, he shall inform the Company of each and every
business opportunity related to the business of the Company of which he becomes
aware, and that he will not, directly or indirectly, exploit any such
opportunity for his own account, nor will he render any services to any other
person or business, acquire any interest of any type in any other business
(except for an ownership interest of not more than 1% of a publicly traded
entity) or engage in any activities that conflict with the Company’s best
interests or which is in competition with the Company.
 
20.           Days/Hours of Work and Work Week.  The Executive shall normally
work 5 days per week and his hours of work shall be appropriate to the nature of
the Executive’s duties and responsibilities with the Company, it being
recognized that such duties and responsibilities require flexibility in the
Executive’s work schedule.
 
1

--------------------------------------------------------------------------------


 
21.           Employment Location.  The locus of the Executive’s employment with
the Company shall be the Company’s principal executive office which is currently
located at 1140 W. Thorndale Avenue, Itasca, Illinois 60143.
 
22.           Compensation.
 
(a)           Base Salary.  During the first 12 months of the Term, the Company
shall pay, and the Executive agrees to accept, in consideration for the
Executive’s services hereunder, an annual salary of $120,000, less all
applicable taxes and other appropriate deductions.  The Company’s Board shall
annually review the Executive’s base salary to determine whether such salary
should be increased and the amount of any such increase shall be within the
Board’s sole discretion.
 
(b)           Performance Bonus.  Subsequent to the execution of this Agreement,
the Board, based on the recommendation of its Compensation Committee, shall work
to put in place a fair performance bonus program that will reward the Executive
for the Company’s performance and for the Company’s hitting certain milestones
that are determined in advance by the Board.
 
(c)           Equity Compensation.  Executive shall be eligible to receive, from
time to time, equity compensation pursuant to the Company’s 2005 Equity
Incentive Plan or other similar incentive plan, as determined by the Board,
based on guidelines and procedures established by the Board.
 
23.           Business Expenses.  During the Term of this Agreement, the
Executive shall be entitled to payment or reimbursement of any and all
reasonable expenses paid or incurred by him in connection with and related to
the performance of his duties and responsibilities hereunder for the
Company.  All requests by the Executive for payment of reimbursement of such
expenses shall be supported by appropriate invoices, vouchers, receipts or such
other supporting documentation in such form and containing such information as
the Company may from time to time reasonably require, evidencing that the
Executive, in fact, incurred or paid said expenses and shall approved by the
Chairman of the Company’s Audit Committee.
 
24.           Vacation.  During the Term of this Agreement, the Executive shall
be entitled to accrue 20 vacation days per year.  The Executive shall be
entitled to carry over any accrued, unused vacation days from year to year not
to exceed a carryover of 10 vacation days per year.
 
25.           Equity Compensation.  The Executive shall be granted, subject to
the approval of the Board, equity compensation pursuant to the Company’s 2005
Equity Incentive Plan.  Such equity compensation shall be determined by the
Board in its sole discretion and presented to the Executive prior to the
Effective Date.  Any such equity compensation shall be granted at an exercise
price equal to the fair market value of the Common Stock as of the date of
grant.  The equity compensation granted pursuant to this Section and each
subsequent grant of equity compensation granted to the Executive during the Term
shall be evidenced by a written agreement.
 
26.           Other Benefits.  During the Term of this Agreement, the Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, “Benefit Plans”), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s executive employees.
 
27.           Termination of Employment.
 
(a)           Death.  In the event that, during the Term of this Agreement, the
Executive dies, this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
the Executive’s heirs, administrators or executors any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the date of death, including any carryover days. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
2

--------------------------------------------------------------------------------


 
(b)           Disability.  In the event that, during the Term of this Agreement,
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability, as
defined below, this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
the Executor’s heirs, administrators or executors any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the date of Disability, including any carryover days.  The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions through the last date of the
Executive’s employment with the Company.  For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that, in the Board’s
discretion, based upon the medical opinions of two qualified physicians
specializing in the area or areas of the Executive’s affliction, one of whom
shall be chosen by the Board and one of whom shall be chosen by the Executive,
prevents the performance by the Executive, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a continuous
period of not less than six consecutive months.
 
(c)           Cause.
 
(i)           At any time during the Term of this Agreement, the Company may
terminate this Agreement and the Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean:  (a) the willful and
continued failure of the Executive to substantially perform his duties to and
responsibilities for the Company (other than any such failure resulting from a
Disability); (b) the conviction of, or plea of guilty or nolo contendere to a
felony; or (c) fraud, dishonesty, competition with the Company, unauthorized use
of any of the Company’s or any subsidiary’s trade secrets or confidential
information, a material breach of the Company’s policies or codes of conduct, a
willful or material breach of any agreement between the Executive and the
Company, including this Agreement, or gross misconduct which is materially and
demonstratively injurious to the Company.
 
(ii)           Termination of the Executive for Cause shall be made by delivery
to the Executive of written notice from the Board specifying the basis of the
Executive’s termination is for Cause, describing the conduct or circumstances
justifying termination for Cause, and indicating that the Board has found that
such conduct or circumstances has occurred and warrants the Executive’s
termination of employment for Cause.  Upon receipt of such demand or notice, the
Executive, shall be entitled to appear before the Board for the purpose of
demonstrating that the conduct indicated does not exist or that breach of
11(c)(i)(A) has been cured.  After such appearance, the Board shall make a final
determination on the existence of a basis warranting Executive’s termination for
Cause. No termination for Cause will be final until the Board has reached such a
determination.
 
(iii)           Upon termination of Executive’s employment for Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary through the Executive’s last day of employment with the
Company.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(d)           Good Reason.
 
(i)           At any time during the Term of this Agreement, subject to the
conditions set forth in Section 11(d)(iii) below, the Executive may terminate
this Agreement and the Executive’s employment with the Company for Good
Reason.  For purposes of this Agreement, Good Reason shall mean the occurrence,
without the Executive’s consent, of any of the following events:  (A) the
assignment of duties and responsibilities that are inconsistent with and reflect
a substantial diminution in the duties and responsibilities assumed by the
Executive on the Effective Date; (B) a Change of Control (as defined in Section
11(d)(ii) herein below) that results in the termination of the Executive’s
employment with the Company or a material adverse change in the Executive’s
duties and responsibilities or, as applicable, in connection with which the
successor does not agree to assume, or is not deemed to assume by operation of
law, the Company’s obligations under this Agreement; (C) a material breach of
this Agreement by the Company; (D) a relocation of the Company’s principal
executive offices to a location that is greater than 50 miles from its current
location; or (E) a reduction in the Executive’s base salary or a material
reduction in other benefits, as described in Section 10(a), other than
reductions generally applicable to executives of the Company.
 
3

--------------------------------------------------------------------------------


 
(ii)           For purposes of this Agreement, “Change of Control” means:  (A)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100 percent of the outstanding voting
securities of such company after any such transfer; (B) any person or persons
(as such term is used in Section 13(d) of the Exchange Act of 1934, as amended),
other than the  holders of voting securities of the Company as of the Effective
Date, shall acquire or become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) whether directly, indirectly, beneficially or of
record, of 51% or more of outstanding voting securities of the Company; or (C)
consummation by any entity, person, or group (including any affiliate thereof,
other than the Company) of a tender offer or exchange offer where the offeree
acquires more than 51% of the then outstanding voting securities of the Company.
 
(iii)           The Executive shall be entitled to terminate this Agreement for
Good Reason if Executive has delivered to the Company written notice of his
intention to terminate this Agreement for Good Reason promptly, and in no event
longer than 5 business days, after either the date on which the Executive (A)
receives written notice from the Company of the occurrence of an event within
the meaning of Good Reason under Section 11(d)(i) or (B) obtains actual
knowledge of the occurrence of an event within the meaning of Good Reason under
Section 11(d)(i) and which provides, in reasonable detail, the circumstances of
the occurrence of the event; provided, however, that the Executive shall not be
entitled to terminate this Agreement for Good Cause if the Company eliminates
such event or circumstances within 10 days of the Company’s receipt of the
written notice described in this Section.
 
(iv)           In the event that Executive terminates this Agreement for Good
Reason, the Company shall pay or provide to the Executive (or, following his
death, to the Executive’s heirs, administrators or executors) any earned but
unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the Executive’s last day of employment with the Company,
including any carryover days. In addition, the Company shall pay Executive in 4
equal semi-monthly installments as severance an amount equal to the Executive’s
annual base salary on the date of the termination of this Agreement in
accordance with the Company’s standard payroll schedule less all applicable
taxes and other appropriate deductions and adjustments pursuant to the Company’s
employee compensation policies in effect on such date and provided the Executive
agrees to execute the Company’s standard separation and release agreement and
Executive shall receive for a period of 12 months following the date of
termination, coverage, at the Company’s expense, under the Benefits Plans;
provided, however, that continued coverage shall be canceled or reduced to the
extent of any comparable benefit coverage offered to the Executive by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services.  The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
(e)           Without Cause.
 
(i)           By The Executive.  At any time during the Term of this Agreement,
the Executive shall be entitled to terminate this Agreement without Cause by
providing 30 days prior written notice of such intent to terminate to the
Company.  Upon termination by the Executive of this Agreement pursuant to this
Section, the Company shall have no further obligations to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (or, following his
death, to the Executive’s heirs, administrators or executors) any earned but
unpaid base salary, pro rata annual bonus and unused vacation days accrued
through the Executive’s last day of employment with the Company.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.
 
4

--------------------------------------------------------------------------------


 
(ii)           By The Company.  At any time during the Term of this Agreement,
the Company shall be entitled to terminate this Agreement without Cause by
providing 30 days prior written notice of such intent to the Executive.  Upon
termination by the Company of this Agreement without Cause, the Company shall
pay or provide to the Executive (or, following his death, to the Executive’s
heirs, administrators or executors) any earned but unpaid base salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company, including any carryover days.  In
addition, so long as Executive has not and does not violate the provisions of
Sections 12 and 13 of this Agreement, the Company shall pay or provide to the
Executive as severance in 4 equal semi-monthly installments an amount equal to
the Executive’s annual base salary on the date of the termination of this
Agreement in accordance with the Company’s standard payroll schedule less all
applicable taxes and other appropriate deductions and adjustments pursuant to
the Company’s employee compensation policies in effect on such date and provided
the Executive agrees to execute the Company’s standard separation and release
agreement and Executive shall receive for a period of 12 months following the
date of termination, payment or reimbursement, at the Company’s expense, of
Executive’s COBRA rights under the Benefits Plans (if Executive elects COBRA
continuation); provided, however, that such continued benefit plan coverage
shall be canceled or reduced to the extent of any comparable benefit coverage
offered to the Executive by a subsequent employer or other person or entity for
which the Executive performs services, including but not limited to consulting
services.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
28.           Confidential Information.
 
(a)           The Executive expressly acknowledges that, in the performance of
his duties and responsibilities with the Company, he has been exposed, and will
be exposed, to the trade secrets, business and/or financial secrets and
confidential and proprietary information of the Company, its affiliates and/or
its clients or customers (“Confidential Information”). The term “Confidential
Information” includes, without limitation, information or material that has
actual or potential commercial value to the Company, its affiliates and/or its
clients or customers and is not generally known to and is not readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients or customers.
 
(b)           Except as authorized in writing by the Board, during the
performance of the Executive’s duties and responsibilities for the Company and
until such time as any such Confidential Information becomes generally known to
and readily ascertainable by proper means to persons outside the Company, its
affiliates and/or its clients or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity the Confidential Information, whether or not prepared or
developed by the Executive.  Confidential Information includes, without
limitation, the following, whether or not expressed in a document or medium,
regardless of the form in which it is communicated, and whether or not marked
“trade secret” or “confidential” or any similar legend:  (i) lists of and/or
information concerning customers, suppliers, employees, consultants, and/or
co-venturers of the Company, its affiliates or its clients or customers; (ii)
information submitted by customers, suppliers, employees, consultants and/or
co-venturers of the Company, its affiliates and/or its clients or customers;
(iii) information concerning the business of the Company, its affiliates and/or
its clients or customers, including, without limitation, cost information,
profits, sales information, prices, accounting, unpublished financial
information, business plans or proposals, markets and marketing methods,
advertising and marketing strategies, administrative procedures and manuals, the
terms and conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) technical information concerning products and services of the
Company, its affiliates and/or its clients or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know how,
processes, designs, formulae, inventions and product development; (v) lists of
and/or information concerning applicants, candidates or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients or customers; (vi) any and all
versions of proprietary computer software (including source and object code),
hardware, firmware, code, discs, tapes, data listings and documentation of the
Company, its affiliates and/or its clients or customers; (vii) any other
information disclosed to the Executive by, or which the Executive obtained under
a duty of confidence from, the Company, its affiliates and/or its clients or
customers; (viii) all other information concerning the Company not generally
known to the public which, if misused or disclosed, could reasonably be expected
to adversely affect the business of the Company, its affiliates and/or its
clients or customers. Confidential Information shall not include (i) information
which is in the public domain or which enters the public domain without the
fault of Executive, (ii) information which was in the possession of Executive in
written or other documentary form prior to the time of disclosure by the Company
to Executive, and (iii) information which is required by Executive to be
disclosed in legal proceedings, including pursuant to subpoena or court order.
 
5

--------------------------------------------------------------------------------


 
(c)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
his prior employer(s) in providing services to the Company.
 
(d)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies of Confidential Information.
 
29.           Ownership and Assignment of Inventions.
 
(a)           The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, he and/or other
employees of the Company working with him, without him or under his supervision,
may create, conceive of, make, prepare, work on or contribute to the creation
of, or may be asked by the Company or its affiliates to create, conceive of,
make, prepare, work on or contribute to the creation of, without limitation,
lists, business diaries, business address books (except for business addresses
and business address books not related to the Company), documentation, ideas,
concepts, inventions, designs, works of authorship, computer programs,
audio/visual works, developments, proposals, works for hire or other materials
to the extent that any of the same relate to any actual or reasonably
anticipated business of the Company or any of the Company’s affiliates
(“Inventions”).  Executive expressly acknowledges that all of his activities and
efforts relating to any Inventions, whether or not performed during his or the
Company’s regular business hours, are within the scope of his employment with
the Company and that the Company owns all right, title and interest in and to
all Inventions, including, to the extent that they exist, all intellectual
property rights thereto, including, without limitation, copyrights, patents and
trademarks in and to all Inventions.  The Executive also acknowledges and agrees
that the Company owns and is entitled to sole ownership of all rights and
proceeds to all Inventions.
 
(b)           The Executive expressly acknowledges and agrees to assign to the
Company, and hereby assigns to the Company, all of the Executive’s right, title
and interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.
 
(c)           In connection with all Inventions, the Executive agrees to
disclose any Invention promptly to the Company and to no other person or
entity.  The Executive further agrees to execute promptly, at the Company’s
request, specific written assignments of the Executive’s right, title and
interest in any Inventions, and do anything else reasonably necessary to enable
the Company to secure or obtain a copyright, patent, trademark or other form of
protection in or for any Invention in the United States or other countries.
 
6

--------------------------------------------------------------------------------


 
30.           Indemnification.  The Company hereby covenants and agrees to
indemnify the Executive to the fullest extent permitted by law and to hold the
Executive harmless fully, completely, and absolutely against and in any respects
to any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including attorneys’ fees), losses, and damages resulting from the
Executive’s good faith performance of his job duties pursuant to this
Agreement.  The Company also hereby agrees to cover the Executive under a
directors’ and officers’ liability insurance policy at all times while an
employee and for the applicable statute of limitations after termination hereof,
with such coverage no less favorable than that given to other executive
employees of the Company.
 
31.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States Certified or registered mail, return receipt requested, postage
prepaid, and addressed as follows:
 
If to the Company:
 
Enable Holdings, Inc.
1140 W. Thorndale Avenue
Itasca, Illinois 60143


If to the Executive:
 
Miguel A. Martinez, Jr.

___________________

___________________
 
32.           Miscellaneous.
 
(a)           Telephones, stationery, postage, e-mail, the internet and other
resources made available to the Executive by the Company, are solely for the
furtherance of the Company’s business.
 
(b)           All issues and disputes concerning, relating to or arising out of
this Agreement and from the Executive’s employment by the Company, including,
without limitation, the construction and interpretation of this Agreement, shall
be governed by and construed in accordance with the internal laws of the State
of Illinois, without giving effect to that State’s principles of conflicts of
law.  The Executive hereby consents to jurisdiction in the courts of Illinois.
 
(c)           The Parties agree that any provision of this Agreement deemed
unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.
 
(d)           The Company shall be entitled to equitable relief, including
injunctive relief and specific performance as against the Executive, for the
Executive’s threatened or actual breach of Sections 12 and 13 of this Agreement,
as money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 12 and 13 of this Agreement.  The Parties agree that any pursuit of
equitable relief in respect of Sections 12 and 13 of this Agreement shall have
no effect whatsoever regarding the continued viability and enforceability of
Section 15 of this Agreement.
 
7

--------------------------------------------------------------------------------


 
(e)           Any waiver or inaction by the Company or the Executive for any
breach of this Agreement shall not be deemed a waiver of any subsequent breach
of this Agreement.
 
(f)           The Parties independently have made all inquiries regarding the
qualifications and business affairs of the other which either party deems
necessary.  The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect.  Each party has participated fully and
equally in the negotiation and drafting of this Agreement.
 
(g)           The Executive’s obligations under this Agreement are personal in
nature and may not be assigned by the Executive to any other person or entity.
This Agreement shall be enforceable by the Company and its parents, affiliates,
successors and assigns.
 
(h)           This instrument constitutes the entire Agreement between the
Parties regarding its subject matter.  When signed by all Parties, this
Agreement supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement.  In any future construction of this Agreement, this Agreement
should be given its plain meaning.  This Agreement may be amended only by a
writing signed by the Parties.
 
(i)           This Agreement may be executed in counterparts, a counterpart
transmitted via facsimile, and all executed counterparts, when taken together,
shall constitute sufficient proof of the Parties’ entry into this
Agreement.  The Parties agree to execute any further or future documents which
may be necessary to allow the full performance of this Agreement.  This
Agreement contains headings for ease of reference.  The headings have no
independent meaning.
 
[SIGNATURE PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------


 
THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION
THEREOF.  THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY
BOTH PARTIES.


UNDERSTOOD, AGREED, AND ACCEPTED:
 
 

EXECUTIVE     COMPANY             Miguel A. Martinez, Jr.     Enable Holdings,
Inc.                      
/s/ Miguel A. Martinez Jr
    By:      
Name: _________________________________________
       
Title: ___________________________________ 
           
Date: ______________
   
Date: _______________ 
 

 
9

--------------------------------------------------------------------------------

